Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S Comment
This action supersedes and replaces the previous Non-Final Office Action dated February 3, 2022 as it inadvertently omitted a rejection to a claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  Claims 10-12 are directed to a program, a computer readable medium, and a data signal. Please note per se are not patent eligible subject matter. See MPEP 2106 I:  “Non-limiting examples of claims that are not directed to one of the statutory categories: 
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105488478 A to Huang et al., hereinafter, “Huang”.
Claim 1. A method of identifying a person from images obtained by an imaging device comprising of the steps of: obtaining an image of a scene containing a person; Huang [0030] teaches the face analysis module is used for detecting, analyzing and identifying a face in an image sequence to be detected
Huang [0031] teaches detecting a face in a tracking image for the received image, judging the quality, selecting a plurality of frames meeting the requirements as key frames, and transmitting the key frames to a face comparison unit;
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers
processing the image to obtain recognition data associated with the person; Huang [0005] teaches the face recognition technology is a technology for carrying out identity recognition according to the characteristic information of the face of a person
Huang [0007] teaches the present disclosure provides a face recognition system and a method, wherein the system performs face recognition by means of a deep learning technology
Huang [0032] teaches a face comparison unit: receiving the key frames, extracting the face features of each frame, searching and selecting a plurality of similar face features in a user information database for comparison and analysis;
obtaining a further image of the scene containing the person; Huang [0035] teaches the image sequence to be detected can be a plurality of frames of images collected in a certain time interval, and can also be a plurality of frames of images selected artificially. In one embodiment, the system performs face detection every 6 frames.
processing the further image to obtain further recognition data, and processing the recognition data and further recognition data to obtain consolidated recognition data, whereby the consolidated recognition data may be utilised in a process for identifying the person. Huang [0035] teaches when a face is detected, marking a part including the face by using a marking frame for the face meeting the quality requirement;
s102, judging whether the marked face area is overlapped with the detected face area, and if the overlap ratio meets a preset threshold value, determining that the marked face area and the detected face area are the same face, and entering the step S103; otherwise, the currently marked face is considered as a new face, and the tracking is finished;
s103, carrying out face alignment on the marked face in the marking frame, detecting the position of a key point of the face, calculating a surrounding rectangle outside the key point of the face, and replacing the detected image in the marking frame which is regarded as the same face.
Huang [0035] teaches searching and comparing each frame of image in the M frames of images from the face library respectively to find out the most similar N users, wherein the corresponding similarity
Huang [0035] teaches a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
While Huang teaches all the limitations of claim 1, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim 2. The method in accordance with claim 1, wherein the step of processing the recognition data and further recognition data comprises the step of aggregating the recognition data. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Claim 3. The method in accordance with claim 1, comprising the further step of processing the consolidated recognition data to identify the person, by matching the consolidated recognition data against a database of consolidated data for a plurality of persons enrolled using an equivalent process. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 8. It differs from claim 1 in that it is an apparatus performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 9. The apparatus in accordance with claim 8, further comprising an identification process arranged to match the consolidated recognition data against a database containing equivalent consolidated recognition data for a plurality of persons, in order to identify the person. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 10. It differs from claim 1 in that it is a computer program, comprising instructions for controlling a computer to implement a method in accordance with claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 11. It differs from claim 1 in that it is a non-volatile computer readable medium, comprising instructions for controlling a computer to implement a method in accordance with claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 12. It differs from claim 10 in that it is a data signal, comprising a computer program in accordance with claim 10. Therefore claim 12 has been analyzed and reviewed in the same way as claim 10. See the above analysis.  
Claim 13. A method for identifying a person from images obtained by an imaging device, comprising the steps of: obtaining an image of a scene containing one or more persons; Huang [0030] teaches the face analysis module is used for detecting, analyzing and identifying a face in an image sequence to be detected
Huang [0031] teaches detecting a face in a tracking image for the received image, judging the quality, selecting a plurality of frames meeting the requirements as key frames, and transmitting the key frames to a face comparison unit;
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers
processing the image to obtain recognition data associated with at least one of the persons; Huang [0005] teaches the face recognition technology is a technology for carrying out identity recognition according to the characteristic information of the face of a person
Huang [0007] teaches the present disclosure provides a face recognition system and a method, wherein the system performs face recognition by means of a deep learning technology
Huang [0032] teaches a face comparison unit: receiving the key frames, extracting the face features of each frame, searching and selecting a plurality of similar face features in a user information database for comparison and analysis;
obtaining a further image and processing the further image utilising the recognition data to distinguish the at least one person and obtain further recognition data for the person. Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 15. A The method in accordance with claim 13, wherein the step of processing the image and further image comprises obtaining recognition data for a plurality of persons in the images, and matching the recognition data from each person to distinguish the person in the image. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0054] teaches searching and comparing each frame of image in the M frames of images from the face library respectively to find out the most similar N users[0055-0056]
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 16. The method in accordance with claim 15, wherein the step of processing the image and further image comprises obtaining further recognition data for the plurality of persons, and processing the recognition data and further recognition data to provide consolidated recognition data for each person. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 17. The method in accordance with claim 13, wherein the recognition data comprises face recognition data. Huang [0002] teaches the face recognition technology is a technology for carrying out identity recognition according to the characteristic information of the face of a person
Claim 18. A The method in accordance with claim 17, wherein the recognition data further comprises other data associated with the image of the person, not being facial recognition data. Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 19. The method in accordance with claim 13, comprising the further step of processing the recognition data and further recognition data to provide consolidated recognition data, whereby the consolidated recognition data may be used in a process for identifying the person(s). Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 20. The method in accordance with claim 19, comprising the further step of processing the consolidated data to identify the person. Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105488478 A to Huang et al., hereinafter, “Huang” in view of US 2013/0194455 A1 to Bigioi et al., hereinafter, “Bigioi”.
Claim 4. The method in accordance with claim 1, wherein the step of processing the further image comprises a step of distinguishing the person in the further image by utilising recognition data associated with the first image and also recognition data obtained from the further image. Huang [0035] teaches the image sequence to be detected can be a plurality of frames of images collected in a certain time interval, and can also be a plurality of frames of images selected artificially. In one embodiment, the system performs face detection every 6 frames… And the comparison and analysis results, namely the video assembly and distribution unit and the original image, can be sent to the image output unit through an http protocol or a message server.
When the image sequence is a single frame, the image itself is a key frame; and when the image sequence is a plurality of frames, selecting N frames with good quality from the sequence as key frames. The quality can be judged by scoring the indexes and then selecting the first N frames with high scores as key frames.
While Huang teaches a plurality of frames, Huang fails to explicitly teach a using data from a further image. Bigioi, in the field of facial recognition, teaches a further image Bigioi [0004] teaches training a device for face recognition. A first acquired digital image of a scene includes a face. Face image data are stored in a face image library along with an unique identifier and/or biometric data. A second acquired digital image includes the face of the same person as the face in the first acquired digital image. Face recognition is applied to the second digital image, and an attempt is made to determine whether the face in the second digital image matches the face in the first digital image.
Bigioi [0005] teaches a series of preview images may be acquired, and candidate face regions may be extracted from successive frames. The method may further include maintaining location data and a cumulative confidence level that the candidate face region comprises a face.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify method of identifying a person from images by Huang with Bigioi’s teaching of utilising recognition data associated with the first image and also recognition data obtained from the further image. One would have been motivated to perform this combination due to the fact that it allows one to make facial recognition training convenient (Bigioi [0003]). In combination, Pack is not altered in that Pack continues to detect persons. Bigioi's teachings perform the same as they do separately of utilising recognition data associated with a further image.
Claim 5. The method in accordance with claim 4, comprising the step of determining the location of the person in the further image. Huang [0035] teaches the system immediately issues a notification or alarm, the message including information such as the identification result of a particular person of interest, such as a VIP, a suspicious person, etc., the location time, a face picture, etc., to the subscriber…
Claim 6. The method in accordance with claim 5, wherein the step of distinguishing the person is repeated for a number of images and the location of that person is established for each of the number of images, and recognition data for the person is obtained from the number of images. Huang [0035] teaches the image sequence to be detected can be a plurality of frames of images collected in a certain time interval, and can also be a plurality of frames of images selected artificially. In one embodiment, the system performs face detection every 6 frames.
Huang [0040] teaches at the beginning, if the frame is less than 10 frames, each frame is stored in a container; after 10 frames are full, the frame suitable for identification is replaced by the frame with the worst known quality, and the interval between the frame suitable for identification and the frame number stored last is larger than 10; and recording the number of frames which are tracked as the processed images of the same face, and finishing the tracking if the number of frames is more than 20.
Claim 7. The method in accordance with claim 4, wherein there are plurality of people in the image(s), recognition data and further recognition data is obtained for each person, and the step of distinguishing comprises utilising the recognition data for each person to distinguish each person in the image from each other, whereby each person can be identified and their location determined within a number of images. Huang [0035] teaches the image sequence to be detected can be a plurality of frames of images collected in a certain time interval, and can also be a plurality of frames of images selected artificially. In one embodiment, the system performs face detection every 6 frames.
Huang [0040] teaches at the beginning, if the frame is less than 10 frames, each frame is stored in a container; after 10 frames are full, the frame suitable for identification is replaced by the frame with the worst known quality, and the interval between the frame suitable for identification and the frame number stored last is larger than 10; and recording the number of frames which are tracked as the processed images of the same face, and finishing the tracking if the number of frames is more than 20.
Huang [0046] teaches and the comparison analysis is carried out on the basis of the retrieval result, and then the analysis results are combined. The method not only supports the import of a large number of face images into the user information database, but also does not increase the retrieval time. Each sub-database imports a certain amount of face images, and a plurality of face images of a single person are imported into the same database. In the searching process, in one embodiment, a mode of multi-thread parallel searching of each database is adopted, and then the results of a plurality of sub-databases are combined according to the results of comparative analysis.
Huang [0063] teaches the system establishes a user information database for special personnel such as VIP or suspicious persons, and when the user inquires the personnel, the user can directly compare the personnel with the face characteristics of the face images stored in the database, so that the user can conveniently and quickly locate when a certain face appears in a certain area.
Huang [0073] teaches the method helps the user to count the number of clients entering the store every day, and count the time and the times of each client entering the store; by storing the face pictures of the customers entering the store door, calculating and storing the sex and age of the customers, whether the customers wear glasses, hats, masks and other appearance attributes, and storing the time and duration of entering the store, the users can conveniently filter the query conditions of the customers; and displaying the customer information which enters the store recently, wherein the customer information comprises face pictures, visit time, places, visit times and the like.
Claim 14. A The method in accordance with claim 13, wherein the step of distinguishing the person comprises comparing the recognition data from the image and further image and determining a location for the person in the images. Huang [0035] teaches the image sequence to be detected can be a plurality of frames of images collected in a certain time interval, and can also be a plurality of frames of images selected artificially. In one embodiment, the system performs face detection every 6 frames… And the comparison and analysis results, namely the video assembly and distribution unit and the original image, can be sent to the image output unit through an http protocol or a message server.
When the image sequence is a single frame, the image itself is a key frame; and when the image sequence is a plurality of frames, selecting N frames with good quality from the sequence as key frames. The quality can be judged by scoring the indexes and then selecting the first N frames with high scores as key frames.
Huang [0035] teaches the system immediately issues a notification or alarm, the message including information such as the identification result of a particular person of interest, such as a VIP, a suspicious person, etc., the location, time, a face picture, etc., to the subscriber…
Bigioi [0004] teaches training a device for face recognition. A first acquired digital image of a scene includes a face. Face image data are stored in a face image library along with an unique identifier and/or biometric data. A second acquired digital image includes the face of the same person as the face in the first acquired digital image. Face recognition is applied to the second digital image, and an attempt is made to determine whether the face in the second digital image matches the face in the first digital image.
Bigioi [0005] teaches a series of preview images may be acquired, and candidate face regions may be extracted from successive frames. The method may further include maintaining location data and a cumulative confidence level that the candidate face region comprises a face.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661